Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,943,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent for the following reasons. Comparing the two documents, it is clear that all the elements of the application claims are to be found in the patent claims, therefore claims 1-20 of the present application are anticipated by the parent claims 1-21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakladar et al. (US 9,619,200).
As to claim 1, Chakladar teaches speech control method, characterized by applied to a terminal which comprises a speech wakeup apparatus and a speech recognition apparatus, comprising:
listening, by the speech wakeup apparatus, a first speech information in a surrounding environment, wherein the first speech information comprises wakeup information and a first portion of a command word, (Fig.2, 201-204, Fig.6, 601) wherein the wakeup information is used to enable the speech recognition apparatus; 
enabling/ (activating voice command mode), by the speech wakeup apparatus, the speech recognition apparatus according to the wakeup information;(Col.9, lines 16-32)
 listening, by the speech recognition apparatus, second speech information, (606-608) wherein the second speech information comprises a second portion of the command word; 
obtaining, by the speech recognition apparatus, speech instruction information according to the first speech information and the second speech information, wherein the speech instruction information matches the command word, (608-612) the command word comprises the first portion of the command word and the second portion of the command word (Col.9, line 40-52; Col.5, lines 44-52; Col.8, lines 21-32; Figs.1-7).

    PNG
    media_image1.png
    745
    397
    media_image1.png
    Greyscale

As to claim 2, Chackladar teaches generating, by the speech wakeup apparatus, a trigger signal for enabling the speech recognition apparatus in a case that determining that the wakeup information matches a speech wakeup model (Col.9, lines 16-32).
As to clam 3, Chackladar teaches determining that the wakeup information matches a speech wakeup model (Col.9, line 40-52).
As to claim 4, Chackladar teaches extracting a voiceprint feature in the wakeup information, in a case that the extracted voiceprint feature matches a predetermined voiceprint feature, determining that the wakeup information matches a speech wakeup model (wakeup command associated with the speaker voice characteristics) (Col.8, lines 21-65).
	As to claim 5, the various features cited in the claim are inherent in Chackladar’s system for obtaining the voice characteristics/print of the user.
	As to claim 6, Chackladar teaches obtaining, by the speech recognition apparatus, a recognition result according to the first speech information and the second speech information, wherein the recognition result comprises command word information; obtaining, by the speech recognition apparatus, the speech instruction information that matches the recognition result by matching between the obtained recognition result and pre-stored speech instruction information (Col.9, line 40-52; Col.5, lines 44-52; Col.8, lines 21-32; Figs.5-7).
	As to claim 7, Chackaladar teaches durations where subsequent speeches following the wakeup and command input are received and recognized (Figs.2, 6).
	As to claim 8, Chackaladar teaches listening the first speech information in a surrounding environment in a standby state; or listening the first speech information in a surrounding environment in a non-standby state; or listening the first speech information in a surrounding environment in a screen-locked state (Col.2, lines 25-28; Col.8, lines 9-20; Fig.9).
	As to claim 9, Chackaladar teaches sending, by the speech wakeup apparatus, the trigger signal to the speech recognition apparatus to enable the speech recognition apparatus (Fig.6)
As to claim 10, Chackaladar teaches controlling, by the speech recognition apparatus, execution of an operation corresponding to matched speech instruction information (Fig.6).
Regarding claims 11-20, the corresponding terminal, performing the steps that are addressed in the method claims above, is analogous, therefore rejected as being anticipated by Chackaladar for the foregoing reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Azam et al. (US 2016/0358603).

    PNG
    media_image2.png
    706
    525
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657